DETAILED ACTION
This office action is in response to the amendments filed on 10/20/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 6 of Remarks, filed 10/20/2022, with respect to claim objections to claims 5, 12, and 19 have been fully considered and are persuasive.  The claim objections to claims 5, 12, and 19 has been withdrawn. 
However, based on how claims 5 and 12 were amended, it seems applicant intended to include an “a” before the word “task” in claim 19 as well.

Applicant's arguments filed 10/20/2022 regarding the 35 USC 103 rejections of the claims in Remarks pg. 6 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “Claim 1 has been amended to recite, inter alia, "receiving, from a peer backend server, an abort and shutdown complete message at the SCTP load balancer." Neither Radunovic nor Stanisic, alone or in combination, teach or suggest this limitation. With respect to Stewart, which purportedly discloses an abort and shutdown complete message with respect to claim 4, Applicant notes that Stewart does not contemplate the use of an SCTP load balancer and nowhere do Radunovic, Stanisic, or Stewart, or any of the other cited references, teach or suggest the specific semantics of the limitation "receiving, from a peer backend server, an abort and shutdown complete message at the SCTP load balancer."”
In response to [a], Examiner respectfully disagrees.  Radu in Fig. 1, 3 and para.0041 “On the other hand, if the record 324 a that associates metadata1 with the first physical VNF instance 304 a did not exist and the search for metadata1 is unsuccessful, then the LB interface 310 would choose one of the physical VNF instances 304 a-c to receive the incoming packet 320. If the LB interface 310 chooses the first physical VNF interface 304 a, the LB interface 310 would forward the incoming packet 320 to the first physical VNF interface 304 a and associate metadata1 with the first physical VNF instance 304 a in the LB storage 318 (e.g., by creating the record 324 a shown in FIG. 3).” discloses how incoming packets are forwarded to the correct SCTP instance.
Secondly, the RFC 4960 discloses in pg. 16 packets that contain a SHUTDOWN COMPLETE and an ABORT message, which is identified by the verification tag on the same page, and the destination port number identifies where the STCP port for the receiver of the packet to receive this message.  
As the Load Balancer in Radu forwards the correct messages and transactions to each STCP instance in the backend, para.0038 “In response to receiving an incoming packet 320, the LB interface 310 parses the incoming packet 320 and extracts metadata from the incoming packet 320. The LB interface is shown with a parsing component 322 for providing this functionality. The LB interface 310 then searches for the metadata in the LB storage 318. If the search is successful and the metadata is found in the LB storage 318, then the LB interface 310 identifies the physical VNF instance that is associated with the metadata in the LB storage 318 and forwards the incoming packet 320 to the identified physical VNF instance.” para.0039 “In some embodiments, the LB interface 310 may search for the metadata or a subset of the metadata in the LB storage 318. In other words, different subfilters may be applied in connection with searching for the metadata in the LB storage 318. For example, an attempt may initially be made to match srcIP:srcPort, dstIP:dstPort.” In combination it is obvious that an SCTP packet directed at the load balancer itself or any of its instances to be received at the load balancer. 
Alternatively, it can also be seen that an abort transaction is present in Fig. 15 and para.0109 that is received by the Load balancer, LB, “To resolve this problem, one of the two transactions may be aborted and the other one may be continued. In general, all cases of potential deadlocks may be resolved by failing one or all of the participating transactions.”and
para.0110-0111 “[0110]Failure detection and recovery will now be discussed. Similar to the ownership management, rVNF KVS relies on rVNF LB and its non-transactional KVS to manage its group membership and recovery protocols. All rVNF KVS instances report their health regularly to the rVNF LB and rVNF maintains a consistent group membership. If an application VM instance 1 cannot reach application VNF instance 2 for some time, to execute a backup, it will report the failure to the rVNF LB. The rVNF LB then has to decide which of the two instances to remove from the group membership.
[0111]Once the rVNF system removes an application instance from a group membership, it informs all other rVNF KVS instances about it. The rVNF system also stops forwarding messages and will ignore further ownership requests from that instance. This will effectively isolate the suspected instance and immediately prevent it from further activities.” 
However Radu does not go in depth on how this abort is send, i.e. in an SCTP abort bundled with shutdown complete message.  Radu clearly shows failures reported, and abort commands that are sent to and from the load balancer.  It would be obvious to build on this idea in Radu and further show an abort shutdown complete message as both RADU and the RFC present the same STCP technology and both mention the use of an abort functionality.
Further, it can be seen in page 107 of RFC 4960 that a shutdown command is an instruction to end an association with another endpoint.  Radu shows this type of command in para.0110 above where in an instance is removed from the group membership, and in para.0111 further shows operation after the removal.  In pg. 51 3.3.13 of RFC 4960 that the shutdown complete message is response after a shutdown command.  Therefore in this way it is reasonable for the shutdown, abort, shutdown complete messages to be send to and from a LB and to receive responses such as an abort or shutdown complete from VM instances of RADU as well.

[b] Dependent claims are allowable as they depend on allowable independent claims.
In response to [b], examiner maintains rejection on all claims, therefore argument does not apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radunovic et al. (hereinafter Radu, US 2020/0272525 A1) in view of Stanisic et al. (hereinafter Stan, US 2011/0185065 A1) further in view of Stewart (RFC 4960 Stream Control Transmission Protocol, NPL 2007).
Regarding Claim 1, Radu discloses A method of handling Stream Control Transmission Protocol (SCTP) packets at an STCP load balancer (Radu: para.0051 “A particular SCTP instance receives packets from a corresponding LB interface. For example, the first SCTP instance 534a receives packets from the first LB interface 510a.” LB is a load balancer) comprising: 
parsing the sctp packet to obtain an instance number of the backend server (Radu: para.0038 “In response to receiving an incoming packet 320, the LB interface 310 parses the incoming packet 320 and extracts metadata from the incoming packet 320. The LB interface is shown with a parsing component 322 for providing this functionality. The LB interface 310 then searches for the metadata in the LB storage 318.  If the search is successful and the metadata is found in the LB storage 318, then the LB interface 310 identifies the physical VNF instance that is associated with the metadata in the LB storage 318 and forwards the incoming packet 320 to the identified physical VNF instance.” para.0051 “The LB interfaces 510a-c multiplex packets to different SCTP instances 534a-c based on the metadata in the packets so that all packets from the same flow are delivered to the same SCTP instance.” the metadata from the packet is parsed by the load balancer to determine the physical VNF instance to forward packet to, the metadata that identifies the instance being the instance number.); and 
routing, based on the instance number, the SCTP packets to a correct backend server for further processing (Radu: para.0038 “If the search is successful and the metadata is found in the LB storage 318, then the LB interface 310 identifies the physical VNF instance that is associated with the metadata in the LB storage 318 and forwards the incoming packet 320 to the identified physical VNF instance” para.0051 “The LB interfaces 510a-c multiplex packets to different SCTP instances 534a-c based on the metadata in the packets so that all packets from the same flow are delivered to the same SCTP instance.” para.0052 “In some embodiments, once a particular LB interface receives an SCTP packet, the LB interface forwards the packet to one of the user-mode SCTP instances 534a-c, which may be running on the same VM or a different VM.” based on the instance number obtained from the metadata of the packet, the packet is forwarded to the correct backend sctp instance, the backend server).
However, While Radi discloses SCTP packets, which typically use verification tags during association, and an abort type operation in Fig. 15 and para.0109, Radu does not explicitly disclose embedding bits in an SCTP verification tag during SCTP association to identify a correct backend-server instance, and parsing the verification tag to obtain an embedded instance number, routing, based on the embedded instance number; and receiving, from a peer backend server, an abort and shutdown complete message at the SCTP load balancer.
Stan discloses embedding bits in an SCTP verification tag during SCTP association to identify a correct backend-server instance (Stan: para.0037 “Typically, if a blade utilizes an identification tag, it is a random value that provides an additional verification of packets from clients to the blades. Now, this identification tag contains at least in part the blade ID of blade 105 and therefore has a unique meaning For example, the one part of the identification tag may be filled with the blade ID and the remaining bits of the identification tag can be filled with a random value. The blade ID serves to identify to the load balancers 120, 125 that blade 105 is hosting this server connection.” STCP verification tags are embedding into packets to direct to a correct destination, such as a backend blade server.), and 
parsing the verification tag to obtain an embedded instance number (Stan: Fig.6 and para.0058 “The client 130 echoes the cookie in COOKIE ECHO message and includes the verification tag, V_Tag_Blade_i in the message sent to load balancer 120 (operation 620). The load balancer 120 identifies the COOKIE ECHO message as a non-INIT packet and extracts the Blade ID information from the verification tag field of the packet (V_Tag_Blade_i) and forwards the packet to Blade Server "i" 105 (operation 625)” the verification tag of the server is parsed to obtain the blade ID information to forward the packet to the correct blade server.);
routing, based on the embedded instance number to a correct backend server for further processing (Stan: Fig.6 and para.0058 “The client 130 echoes the cookie in COOKIE ECHO message and includes the verification tag, V_Tag_Blade_i in the message sent to load balancer 120 (operation 620). The load balancer 120 identifies the COOKIE ECHO message as a non-INIT packet and extracts the Blade ID information from the verification tag field of the packet (V_Tag_Blade_i) and forwards the packet to Blade Server "i" 105 (operation 625)” the verification tag of the server is parsed to obtain the blade ID information to route the packet to the correct blade server.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu with Stan in order to incorporate embedding bits in an SCTP verification tag during SCTP association to identify a correct backend-server instance, and parsing the verification tag to obtain an embedded instance number, and routing, based on the embedded instance number to a correct backend server for further processing.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing an additional verification of packets from clients to blades, which provides additional security and proper communication to the system (Stan: para.0037).
However, While Radu discloses an abort type operation in Fig. 15 and para.0109, Radu does not explicitly disclose receiving, from a peer backend server, an abort and shutdown complete message at the SCTP load balancer.
Stewart discloses receiving, from a peer backend server, an abort and shutdown complete message at the receiver (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association… Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT … The T bit is set to 0 if the sender filled in the Verification Tag    expected by the peer.  If the Verification Tag is reflected, the T bit MUST be set to 1.  Reflecting means that the sent Verification Tag is the same as the received one.” an abort is sent to a peer backend server to abort an association, which can be paired with a shutdown complete message, it can be seen that a T-Bit can be set to a 1 or a 0 in this case.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate receiving, from a peer backend server, an abort and shutdown complete message at the receiver, such that the message is sent from a peer to the load balancer prior to being sent to the destination peer as seen in Radu, or from a VM to a load balancer as seen in Fig. 15 of Radu.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6).

Regarding claim 2, Radu-Stan-Stewart discloses claim 1 as set forth above.
However Radu-Stan does not explicitly disclose discarding an SCTP abort and shutdown complete packet by a backend server that does not have an SCTP association.
Stewart discloses discarding an SCTP abort and shutdown complete packet by a backend server that does not have an SCTP association (Stewart: pg. 105-106 8.5.1 B) Exceptions in Verification Tag rules, Rules for packet carrying ABORT: “The receiver of an ABORT MUST accept the packet if the Verification Tag field of the packet matches its own tag and the T bit is not set OR if it is set to its peer's tag and the T bit is set in the Chunk Flags.  Otherwise, the receiver MUST silently discard the packet and take no further action.” if the receiver obtains an ABORT packet that does not match its own tag, then the packet must be discarded. pg. 106 C) Rules for packet carrying SHUTDOWN COMPLETE: “The receiver of a SHUTDOWN COMPLETE shall accept the packet if the Verification Tag field of the packet matches its own tag and the T bit is not set OR if it is set to its peer's tag and the T bit is set in the Chunk Flags.  Otherwise, the receiver MUST silently discard the packet and take no further action.  An endpoint MUST ignore the SHUTDOWN COMPLETE if it is not in the SHUTDOWN-ACK-SENT state.” in both cases for an ABORT and SHUTDOWN COMPLETE packet, if it is received by the receiver, and the association in the verification tag does not match, then the packet is discarded.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate discarding an SCTP abort and shutdown complete packet by a backend server that does not have an SCTP association.  
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6) 

Regarding Claim 3, Radu-Stan-Stewart discloses claim 2 as set forth above.
However Radu-Stewart does not explicitly disclose clearing, by the correct backend server an SCTP association.
Stewart discloses clearing, by the correct backend server an SCTP association (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association.  The ABORT chunk may contain Cause Parameters to inform the receiver about the reason of the abort.  DATA chunks MUST NOT be bundled with ABORT.  Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT, but they MUST be placed before the ABORT in the SCTP packet or they will be ignored by the receiver. If an endpoint receives an ABORT with a format error or no TCB is found, it MUST silently discard it.  Moreover, under any circumstances, an endpoint that receives an ABORT MUST NOT respond to that ABORT by sending an ABORT of its own.” a proper ABORT message received by the correct backend server is not discarded, and the abort operation is performed, i.e. remove an association.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate clearing, by the correct backend server an SCTP association.  
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6) 

Regarding Claim 4, Radu-Stan-Stewart discloses claim 1 as set forth above.
Radu further discloses an STCP Load Balancer that handles all STCP packets (Radu: para.0038 “In response to receiving an incoming packet 320, the LB interface 310 parses the incoming packet 320 and extracts metadata from the incoming packet 320. The LB interface is shown with a parsing component 322 for providing this functionality. The LB interface 310 then searches for the metadata in the LB storage 318.  If the search is successful and the metadata is found in the LB storage 318, then the LB interface 310 identifies the physical VNF instance that is associated with the metadata in the LB storage 318 and forwards the incoming packet 320 to the identified physical VNF instance.” para.0051 “The LB interfaces 510a-c multiplex packets to different SCTP instances 534a-c based on the metadata in the packets so that all packets from the same flow are delivered to the same SCTP instance.” Radu further shows in Fig. 7 that even internal STCP communications are processed via the load balancer in para.0058-para.0060).
However Radu-Stan does not explicitly disclose a peer backend server sending an abort and shutdown complete message with a T-bit set to an SCTP load balancer.
Stewart discloses a peer backend server sending an abort and shutdown complete message with a T-bit set (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association… Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT … The T bit is set to 0 if the sender filled in the Verification Tag    expected by the peer.  If the Verification Tag is reflected, the T bit MUST be set to 1.  Reflecting means that the sent Verification Tag is the same as the received one.” an abort is sent to a peer backend server to abort an association, which can be paired with a shutdown complete message, it can be seen that a T-Bit can be set to a 1 or a 0 in this case.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate a peer backend server sending an abort and shutdown complete message with a T-bit set, such that the message is sent from a peer to the load balancer prior to being sent to the destination peer as seen in Radu.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6).

Regarding Claim 5, Radu-Stan-Stewart discloses claim 1 as set forth above.
Radu further discloses looking up, by the SCTP load balancer, a task and tunneling the packet towards a backend server based on metadata of the packet (Radu: para.0060 “Consider an SCTP packet with source address SA, destination address DA, source port SP and destination port DP arriving at one of the LB VMs (packet 1). This packet will then be tunnelled and forwarded to an instance of the SCTP application (packet 2).” “The LB interfaces 510a-c multiplex packets to different SCTP instances 534a-c based on the metadata in the packets so that all packets from the same flow are delivered to the same SCTP instance.” para.0038 “In response to receiving an incoming packet 320, the LB interface 310 parses the incoming packet 320 and extracts metadata from the incoming packet 320. The LB interface is shown with a parsing component 322 for providing this functionality. The LB interface 310 then searches for the metadata in the LB storage 318. If the search is successful and the metadata is found in the LB storage 318, then the LB interface 310 identifies the physical VNF instance that is associated with the metadata in the LB storage 318 and forwards the incoming packet 320 to the identified physical VNF instance.” the metadata associated with the flow, the task, ).
While Radu discloses an SCTP packet, Radu does not explicitly disclose an ABORT packet and a verification tag, that is standard in STCP packets.
Stan discloses an SCTP load balancer tunneling the packet towards a backend server based on a verification tag (Stan Fig.6 and para.0058 “The client 130 echoes the cookie in COOKIE ECHO message and includes the verification tag, V_Tag_Blade_i in the message sent to load balancer 120 (operation 620). The load balancer 120 identifies the COOKIE ECHO message as a non-INIT packet and extracts the Blade ID information from the verification tag field of the packet (V_Tag_Blade_i) and forwards the packet to Blade Server "i" 105 (operation 625)” the verification tag of the server is parsed to obtain the blade ID information to forward the packet to the correct blade server.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu with Stan in order to incorporate embedding bits in an SCTP verification tag during SCTP association to identify a correct backend-server instance, and parsing the verification tag.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing an additional verification of packets from clients to blades, which provides additional security and proper communication to the system (Stan: para.0037).
However Radu-Stan does not explicitly disclose an abort packet. 
Stewart discloses abort packet (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association.  The ABORT chunk may contain Cause Parameters to inform the receiver about the reason of the abort.  DATA chunks MUST NOT be bundled with ABORT.  Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT, but they MUST be placed before the ABORT in the SCTP packet or they will be ignored by the receiver. If an endpoint receives an ABORT with a format error or no TCB is found, it MUST silently discard it.  Moreover, under any circumstances, an endpoint that receives an ABORT MUST NOT respond to that ABORT by sending an ABORT of its own.” a proper ABORT message received by the correct backend server is not discarded, and the abort operation is performed, i.e. remove an association.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate an abort packet, that is standard in STCP practices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6).

Regarding Claim 8, they list all of the same steps as claim 1 but in a wireless network system (Radu: para.0067 wireless communication system) comprising: a stream control transmission protocol (sctp) load balancer (Radu: para.0030 load balancer 106 para.0050 “A plurality of LB interfaces 510a-c are shown in communication with the SCTP instances 534a-c.”); a plurality of backend servers, each backend server in communication with the sctp load balancer (Radu: para.0051 “The LB interfaces 510a-c multiplex packets to different SCTP instances 534a-c based on the metadata in the packets so that all packets from the same flow are delivered to the same SCTP instance.”).  Therefore the supporting rationale for the rejections of claim 1 apply equally as well to that of claim 8.

Regarding Claim 15 they list all of the same steps as claim 1, A non-transitory computer-readable medium containing instructions for handling Stream Control Transmission Protocol (SCTP) packets which, when executed, cause the system to perform steps (Radu: para.0131, para.0067). Therefore the supporting rationale for the rejections of claim 1 apply equally as well to that of claim 15.

Regarding Claims 9-12, and 16-19, they do not teach nor further define over the limitations of claims 2-5, therefore the supporting rationale for the rejections of claims 2-5 apply equally as well to that of claims 9-12 and 16-19. 

Claim(s) 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radunovic et al. (hereinafter Radu, US 2020/0272525 A1) in view of Stanisic et al. (hereinafter Stan, US 2011/0185065 A1) further in view of Stewart (RFC 4960 Stream Control Transmission Protocol, NPL 2007) in view of Gouache et al. (hereinafter Gouache, US 2014/0016532 A1).
Regarding Claim 6, Radu-Stan-Stewart discloses claim 5 as set forth above.
However Radu-Stan does not explicitly disclose wherein the SCTP abort and shutdown complete message contains the verification tag when the T-bit is set, and the selected backend server multicasts the SCTP abort message to all remaining backend servers listening on a same IP and port.
Stewart discloses wherein the SCTP abort and shutdown complete message contains the verification tag when the T-bit is set (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association… Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT … The T bit is set to 0 if the sender filled in the Verification Tag    expected by the peer.  If the Verification Tag is reflected, the T bit MUST be set to 1.  Reflecting means that the sent Verification Tag is the same as the received one.” the abort bundled with the shutdown complete has a verification tag when the T bit is set to a 0.);
and SCTP abort message (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association.  The ABORT chunk may contain Cause Parameters to inform the receiver about the reason of the abort.  DATA chunks MUST NOT be bundled with ABORT.  Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT, but they MUST be placed before the ABORT in the SCTP packet or they will be ignored by the receiver. If an endpoint receives an ABORT with a format error or no TCB is found, it MUST silently discard it.  Moreover, under any circumstances, an endpoint that receives an ABORT MUST NOT respond to that ABORT by sending an ABORT of its own.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate wherein the SCTP abort and shutdown complete message contains the verification tag when the T-bit is set, and an abort message.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6).
However Radu-Stan-Stewart does not explicitly disclose the selected backend server multicasts the SCTP abort message to all remaining backend servers listening on a same IP and port.
Gouache discloses the selected backend server multicasts the SCTP message to all remaining backend servers listening on a same IP and port (Gouache: para.0063-66 “[0063] The BINIT chunk comprises the following conventional fields of the INIT chunk of an SCTP association: [0064] Source Port Number 32: this field identifies the SCTP sender's port number. It can be used by the receiver in combination with the source IP address, the SCTP destination port and possibly the destination IP address to identify the association to which this packet belongs; [0065] Destination Port Number 34: this field identifies the SCTP port number to which the considered packet is destined. The receiving host will use this port number to de-multiplex the SCTP packet to the correct receiving endpoint/application; [0066] Verification Tag 36: this field is used to validate the sender of the considered SCTP packet. In the case of a bidirectional, i.e. legacy SCTP association, the value of this Verification Tag is set to the value of the Initiate Tag received from the peer endpoint during the association initialization. According to a preferred embodiment of the invention, since the association can be initiated from the server 4 with a multicast destination without handshake with any client, this Verification Tag is set to a value randomly chosen at the start of the multicast association;” the SCTP message can be sent to a destination ip and port that is associated with a multicast destination, thereby multicasting to all destinations associated with that IP and Port.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan-Stewart with Gouache in order to incorporate the selected backend server multicasts the SCTP message to all remaining backend servers listening on a same IP and port and apply this technique to the abort messages as well.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving efficiency and scalability of the system (Gouache: para.0013).

Regarding Claim 7, Radu-Stan-Stewart-Gouache discloses claim 6 as set forth above. 
However Radu-Stan does not explicitly disclose the backend server with the peer SCTP association processes the abort message and other backend servers ignore the message.
Stewart discloses the backend server with the peer SCTP association processes the abort message (Stewart: pg. 104 8.4 handle “out of the blue” packets “An SCTP packet is called an "out of the blue" (OOTB) packet if it is correctly formed (i.e., passed the receiver's CRC32c check; see Section 6.8), but the receiver is not able to identify the association to which this packet belongs…. If the OOTB packet contains an ABORT chunk, the receiver MUST  silently discard the OOTB packet and take no further action.” in this case, the correct recipient, i.e. the receiver with the correct verification tag, would process this normally as it would not meet the second criteria of ignoring a multicast abort of not recognizing the association. ) and 
other backend servers ignore the message (Stewart: pg. 104 8.4 handle “out of the blue” packets “An SCTP packet is called an "out of the blue" (OOTB) packet if it is correctly formed (i.e., passed the receiver's CRC32c check; see Section 6.8), but the receiver is not able to identify the association to which this packet belongs…. If the OOTB packet contains an ABORT chunk, the receiver MUST  silently discard the OOTB packet and take no further action.” if the packet is non-unicast, such as a multicast, and if the receiver cannot identify the association, i.e. it is not its own association, then the packet is discarded, thereby ignored.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate the backend server with the peer SCTP association processes the abort message and other backend servers ignore the message.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6).

Regarding Claims 13-14, they do not teach nor further define over the limitations of claims 6-7, therefore the supporting rationale for the rejections of claims 6-7 apply equally as well to that of claims 13-14.

Regarding Claim 20, Radu-Stan discloses claim 15 as set forth above.
However Radu-Stan does not explicitly disclose wherein the SCTP abort and shutdown complete message contains the verification tag when the T-bit is set, and the selected backend server multicasts the SCTP abort message to all remaining backend servers listening on a same IP and port and wherein the backend server with the peer SCTP association processes the abort message and other backend servers ignore the message.
Stewart discloses wherein the SCTP abort and shutdown complete message contains the verification tag when the T-bit is set (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association… Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT … The T bit is set to 0 if the sender filled in the Verification Tag    expected by the peer.  If the Verification Tag is reflected, the T bit MUST be set to 1.  Reflecting means that the sent Verification Tag is the same as the received one.” the abort bundled with the shutdown complete has a verification tag when the T bit is set to a 0.);
and SCTP abort message (Stewart: pg 40 3.3.7 Abort Association (Abort) “The ABORT chunk is sent to the peer of an association to close the association.  The ABORT chunk may contain Cause Parameters to inform the receiver about the reason of the abort.  DATA chunks MUST NOT be bundled with ABORT.  Control chunks (except for INIT, INIT ACK, and SHUTDOWN COMPLETE) MAY be bundled with an ABORT, but they MUST be placed before the ABORT in the SCTP packet or they will be ignored by the receiver. If an endpoint receives an ABORT with a format error or no TCB is found, it MUST silently discard it.  Moreover, under any circumstances, an endpoint that receives an ABORT MUST NOT respond to that ABORT by sending an ABORT of its own.”)
the backend server with the peer SCTP association processes the abort message (Stewart: pg. 104 8.4 handle “out of the blue” packets “An SCTP packet is called an "out of the blue" (OOTB) packet if it is correctly formed (i.e., passed the receiver's CRC32c check; see Section 6.8), but the receiver is not able to identify the association to which this packet belongs…. If the OOTB packet contains an ABORT chunk, the receiver MUST  silently discard the OOTB packet and take no further action.” in this case, the correct recipient, i.e. the receiver with the correct verification tag, would process this normally as it would not meet the second criteria of ignoring a multicast abort of not recognizing the association. ) and 
other backend servers ignore the message (Stewart: pg. 104 8.4 handle “out of the blue” packets “An SCTP packet is called an "out of the blue" (OOTB) packet if it is correctly formed (i.e., passed the receiver's CRC32c check; see Section 6.8), but the receiver is not able to identify the association to which this packet belongs…. If the OOTB packet contains an ABORT chunk, the receiver MUST  silently discard the OOTB packet and take no further action.” if the packet is non-unicast, such as a multicast, and if the receiver cannot identify the association, i.e. it is not its own association, then the packet is discarded, thereby ignored.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan with Stewart in order to incorporate wherein the SCTP abort and shutdown complete message contains the verification tag when the T-bit is set, and an abort message; wherein the backend server with the peer SCTP association processes the abort message and other backend servers ignore the message.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving STCP transmissions by improving reliability of delivery of data (Stewart: pg. 5-6).
However Radu-Stan-Stewart does not explicitly disclose the selected backend server multicasts the SCTP abort message to all remaining backend servers listening on a same IP and port.
Gouache discloses the selected backend server multicasts the SCTP message to all remaining backend servers listening on a same IP and port (Gouache: para.0063-66 “[0063] The BINIT chunk comprises the following conventional fields of the INIT chunk of an SCTP association: [0064] Source Port Number 32: this field identifies the SCTP sender's port number. It can be used by the receiver in combination with the source IP address, the SCTP destination port and possibly the destination IP address to identify the association to which this packet belongs; [0065] Destination Port Number 34: this field identifies the SCTP port number to which the considered packet is destined. The receiving host will use this port number to de-multiplex the SCTP packet to the correct receiving endpoint/application; [0066] Verification Tag 36: this field is used to validate the sender of the considered SCTP packet. In the case of a bidirectional, i.e. legacy SCTP association, the value of this Verification Tag is set to the value of the Initiate Tag received from the peer endpoint during the association initialization. According to a preferred embodiment of the invention, since the association can be initiated from the server 4 with a multicast destination without handshake with any client, this Verification Tag is set to a value randomly chosen at the start of the multicast association;” the SCTP message can be sent to a destination ip and port that is associated with a multicast destination, thereby multicasting to all destinations associated with that IP and Port.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Radu-Stan-Stewart with Gouache in order to incorporate the selected backend server multicasts the SCTP message to all remaining backend servers listening on a same IP and port and apply this technique to the abort messages as well.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving efficiency and scalability of the system (Gouache: para.0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. US 2012/0243459 A1 para.0004 and para.0005 adding multicast to sctp.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453